                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

FRANK GORDON CLARK,

      Plaintiff,                                   Case No. 18-cv-13758
                                                   Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

 ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS TO REPORT
      AND RECOMMENDATION (ECF No. 26), (2) ADOPTING
        RECOMMENDED DISPOSITION IN REPORT AND
 RECOMMENDATION (ECF No. 25), (3) GRANTING DEFENDANT’S
MOTION FOR SUMMARY JUDGMENT (ECF No. 21), AND (4) DENYING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF No. 15)

      In this action, Plaintiff Frank Gordon Clark challenges the denial of his

application for Disability Insurance Benefits under Title II of the Social Security

Act. (See Compl., ECF No. 1.) Both Clark and Defendant Commissioner of Social

Security filed motions for summary judgment. (See Mots., ECF No. 15, 21.) On

November 12, 2019, the assigned Magistrate Judge issued a report and

recommendation in which he recommended that the Court grant the Commissioner’s

motion and deny Clark’s motion (the “R&R”). (See R&R, ECF No. 25.)

      Clark has now filed timely objections to the R&R (the “Objections”). (See

Objections, ECF No. 26.) He argues that the ALJ wrongly discounted the opinions

                                        1
of his treating physician Dr. David A. Green and that the Magistrate Judge erred

when he “fail[ed] to correct this error.” (Id., PageID.960.)

      The Court has carefully reviewed the Objections and concludes that they are

without merit. Clark’s primary objection to the R&R rests upon an argument that

he did not include in his motion for summary judgment or in his response to the

Commissioner’s motion for summary judgment. Clark is not entitled to relief based

upon this tardy contention. Moreover, the Court is not persuaded that the ALJ erred

in discounting Dr. Green’s opinions. Therefore, for the reasons stated below, Clark’s

Objections to the R&R are OVERRULED, and the Court GRANTS Defendant’s

motion for summary judgment and DENIES Clark’s motion.

                                          I

      On February 19, 2016, Clark filed an application for Disability Insurance

Benefits. (See ECF No. 9-5, PageID.214.) Clark’s application was denied (see ECF

No. 9-4, PageID.126), and he thereafter requested a hearing on the application before

an administrative law judge (the “ALJ”). (See id., PageID.143.)          Clark also

submitted medical records to the ALJ in support of his application. Among other

things, Clark submitted opinions and records from his treating physician, Dr. Green.

Dr. Green noted that Clark suffered from chronic left ankle pain and Complex

Reginal Pain Syndrome (“CRPS”). Dr. Green determined that as a result of these

conditions, Clark “always” needed to elevate his legs with a pillow while seated.

                                          2
(ECF No. 9-8, PageID.407.) Dr. Green also wrote that Clark could not operate a

motor vehicle, needed a cane to ambulate, and could neither perform activities like

shopping nor “walk a block at a reasonable pace on rough or uneven surfaces.” (Id.,

PageID.406-411.) Dr. Green ultimately concluded that Clark was “totally disabled.”

(ECF No. 9-11, PageID.600.)

      Following the administrative hearing, the ALJ issued a written decision in

which she determined that Clark was not disabled and was not entitled to disability

benefits. (See ECF No. 9-2, PageID.46-60.) In reaching that conclusion, the ALJ

assigned “little weight” to Dr. Green’s opinions. (See id., PageID.56-57.) Among

other things, the ALJ determined that Dr. Green’s opinions were not supported by,

and were at times contradicted by, the medical evidence in the record, including Dr.

Green’s own treatment records. (See id.) More specifically, the ALJ concluded that

the “minimal … findings” during Dr. Green’s own physical examinations of Clark

did “not support” the “severe limitations” reflected in Dr. Green’s opinions. (Id.,

PageID.57.) The ALJ also “noted that despite [Clark’s claim] about leg elevation to

help alleviate his foot pain, there is no mention in any of his treatment records about

leg evaluation at the frequency or degree he described.” (Id., PageID.55.)

                                          II

      Clark filed this action seeking review of the ALJ’s decision on December 4,

2018. (See Compl., ECF No. 1.) Both Clark and the Commissioner then filed cross-

                                          3
motions for summary judgment. (See Mots., ECF No. 15, 21.) In Clark’s motion,

he argued among other things that the ALJ violated what is commonly referred to as

the “treating physician rule”1 when the ALJ failed to provide “good reasons” for

discounting Dr. Green’s opinion that Clark needed to “elevate his leg while seated.”

(Clark Mot. for Summ. Judg., ECF No. 15, PageID.886.)

      On November 12, 2019, the Magistrate Judge issued the R&R in which he

recommended that the Court grant the Commissioner’s motion for summary

judgment and deny Clark’s motion. (See R&R, ECF No. 25.) In reaching that

recommendation, the Magistrate Judge thoroughly reviewed the administrative

record and concluded that the ALJ’s “rationale for rejecting Dr. Green’s …

assessment[s] satsifi[ed] the substantive and procedure requirements of the treating

physician rule.” (Id., PageID.953.) The Magistrate Judge then specifically rejected

Clark’s argument that the ALJ ignored Dr. Green’s opinion that Clark needed to

elevate his leg while seated:

             While Plaintiff also faults the ALJ for failing to provide
             specific reasons for rejecting the need for leg elevation, the
             ALJ mentioned the leg elevation finding in her summation
             of Dr. Green’s assessment (Tr. 28). She also cited records
             showing that Plaintiff was able to stand without limitation
             and noted specifically that the alleged need for leg

1
  Under the “treating physician rule” in place at the time Clark filed his application
for benefits, an ALJ was required to give the opinion of a treating physician
controlling weight if that opinion was well-supported by medically acceptable
clinical and laboratory diagnostic techniques and not inconsistent with the other
substantial evidence in the record. See SSR 96-2p.
                                          4
             elevation was not supported by the treating records (Tr.
             26, 28). Her acknowledgment of the alleged limitation and
             her finding that the record did not support the need for leg
             elevation constitutes “sufficiently specific” reasons for the
             accord of “little weight” to this portion of Dr. Green’s
             assessment.

                                        [….]

             The ALJ’s well articulated rejection of Dr. Green’s
             disability opinion is consistent with my own review of the
             records showing multiple observations that Plaintiff was
             able to stand without difficulty and exhibited normal
             muscle strength and tone (Tr. 552, 555, 459, 793, 634).
             Plaintiff’s ability to engage in outdoor activities including
             camping, archery, hunting, the use of an all-terrain
             vehicle, driving, and cutting brush (Tr. 425, 502, 505, 566,
             601) also undermines the conclusion that he required to
             elevate his leg for 50 percent of his waking hours. For
             these reasons, the ALJ did not err rejecting Dr. Green’s
             disability opinions.

(Id., PageID.953-954; internal citations omitted).

                                         III

      Clark filed his Objections to the R&R on November 21, 2019. (See

Objections, ECF No. 26.) Clark argues that “the ALJ’s rejection of Dr. Green’s

opinion was not met with the requisite ‘good reasons,’ nor was this reasoning

‘sufficiently specific’ to explain why the ALJ rejected the most critical portion of

this opinion: that Clark was required to elevate his legs throughout the day ‘with a

pillow’ due to his [CRPS].” (Id., PageID.960.)




                                          5
      Clark insists that the ALJ erred in two respects when she rejected Dr. Green’s

opinion that Clark needed to elevate his legs with a pillow. First, Clark argues that

the ALJ’s rationale for rejecting Dr. Green’s opinion “reflects a fundamental

misunderstanding of CRPS, and neither the ALJ decision nor the Magistrate’s

[R&R] indicate any understanding of the type of clinical findings that should be

looked at when analyzing a case with a CRPS diagnosis.” (Id., PageID.961.) Clark

says that the ALJ and Magistrate Judge should have analyzed Clark’s diagnosis of

CRPS and Dr. Green’s treatment recommendations for that condition under Social

Security Ruling 03-02p – a ruling that “provides guidance for adjudicators when

analyzing cases of CRPS” – and that it was error when neither did so. (Id.

PageID.961-962.) Second, Clark asserts that the ALJ did not “specifically” address

Dr. Green’s “assessed need for leg elevation with a pillow.” (Id., PageID.963.)

                                         IV

      When a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); see also Lyons v. Comm’r

of Soc. Sec., 351 F.Supp.2d 659, 661 (E.D. Mich. 2004). The Court has no duty to

conduct an independent review of the portions of the R&R to which a party has not

objected. See Thomas v. Arn, 474 U.S. 140, 149 (1985).




                                         6
                                          V

      The Court has carefully reviewed Clark’s Objections with respect to the ALJ’s

decision to provide “little weight” to Dr. Green’s opinions, including Dr. Green’s

assessment that Clark needed to frequently elevate his leg with a pillow, and it

concludes that they are without merit for at least three reasons.

      First, to the extent that Clark argues that the ALJ and/or the Magistrate Judge

should have reviewed Dr. Green’s opinions and Clark’s diagnosis of CRPS under

SSR 03-02p, that objection comes too late. Clark never raised this argument or ever

referenced SSR 03-02p before the Magistrate Judge in either his motion for summary

judgment or his response to the Commissioner’s motion. As the United States Court

of Appeals for the Sixth Circuit has held, an argument “raised for the first time

in objections to a magistrate judge’s report is deemed waived.” Swain v. Comm’r of

Sec. Sec., 379 F. App’x 512, 517-18 (6th Cir. 2010) (affirming district court ruling

that plaintiff waived argument that ALJ “gave improper weight to the treating

physician’s opinion” because plaintiff failed to raise argument before the

Magistrate). “Put simply, the Magistrates Act was not intended to give litigants an

opportunity to run one version of their case past the magistrate, then another past the

district court.” Dixon v. Comm’r of Soc. Sec., 2012 WL 113522, at *1 (E.D. Mich.

Jan. 13, 2012) (internal quotation marks omitted) (noting that “[t]he Sixth Circuit

has [] indicated a party is procedurally barred from raising as ‘objections’ arguments

                                          7
which were never presented to the magistrate judge,” and “reject[ing] attempt to

introduce new arguments and evidence not presented to the Magistrate Judge”).

Because Clark never raised an argument related to SSR 03-02p before the Magistrate

Judge, he is barred from doing so now in the Objections.

      Second, to the extent that Clark argues that the ALJ failed to provide sufficient

reasons for discounting Dr. Green’s opinions, the Court disagrees. Clark insists that

the ALJ erred when she failed to specifically explain why she discounted Dr. Green’s

contention that Clark needed to frequently elevate his legs with a pillow. However,

the ALJ did appropriately consider and discuss all of the evidence in the record

related to Clark’s claimed need to elevate his legs. That evidence included both (1)

Dr. Green’s opinions and (2) Clark’s testimony at the administrative hearing that he

needed to frequently elevate his legs. The ALJ discounted all of Dr. Green’s

opinions – which included his opinions related to Clark’s need to elevate his legs –

because the medical evidence in the record, Dr. Green’s own treatment notes, and

Dr. Green’s “minimal physical exam findings,” did not support the “severe

limitations” that Dr. Green indicated. (ECF No. 9-2, PageID.57.) And the ALJ

rejected Clark’s testimony regarding his leg elevation because “there is no mention

in any of [Clark’s] treatment records about leg elevation at the frequency or degree

he described at the hearing.” (Id., PageID.55.) Thus, the ALJ did appropriately

consider and explain why she was rejecting the claimed need for Clark to elevate his

                                          8
legs. And to the extent that the ALJ did not explain why she was rejecting Dr.

Green’s specific recommendation that Clark needed to elevate his legs, the Court,

viewing the ALJ’s decision “as a whole,” concludes that she provided sufficient

good reasons for discounting all of Dr. Green’s opinions, including his opinion

concerning leg elevation. Hill v. Comm’r of Soc. Sec.r of Soc. Sec., 560 F. App’x

547, 551 (6th Cir. 2014). See also Boseley v. Comm’r of Soc. Sec., 397 F. App’x

195, 199 (6th Cir. 2010) (explaining that an ALJ need not “discuss each piece of

data in [her] opinion, so long as [she] consider[s] the evidence as a whole and

reach[es] a reasoned conclusion”).

      Finally, and moreover, the Court agrees with the Magistrate Judge’s

conclusion that “[t]he ALJ’s well articulated rejection of Dr. Green’s disability

opinion is consistent with [a] review of the records showing multiple observations

that [Clark] was able to stand without difficulty and exhibited normal muscle

strength and tone.” (R&R, ECF No. 25, PageID.954.) Indeed, as the Magistrate

Judge aptly pointed out, the record contains evidence that nothwithstanding Dr.

Green’s opinions that Clark was “totally disabled” and needed to frequently elevate

his legs, Clark engaged in a series of physical activities that could be viewed as

inconsistent with those opinions, such as camping, archery, hunting, cutting brush,

and the use of all-terrain vehicle to remove a fallen tree from his yard. (See ECF No.

9-2, PageID.52 (describing how Clark “pulled a muscle in his right shoulder from

                                          9
shooting archery” and fractured his left wrist “while assisting his 17-year-old son

remove a fallen tree from his yard on a four wheeler”); ECF No. 9-8, PageID.460

(noting that Clark suffered “skin abrasions along the shin that he received while

cutting his brush”); ECF No. 9-10, PageID.539 (“Frank … and his family are going

out of town camping for a week”). And Clark has not even attempted to explain in

the Objections why this evidence fails to support the ALJ’s decision to discount Dr.

Green’s opinions. Clark’s Objections are therefore OVERRULED.

                                        VI

      For all of the reasons stated above, IT IS HEREBY ORDERED that:

             Clark’s Objections to the R&R (ECF No. 26) are OVERRULED;
             The recommended disposition of the R&R (ECF No. 25) is
                ADOPTED;
             Clark’s motion for summary judgment (ECF No. 15) is DENIED;
                and
             The Commissioner’s motion for summary judgment (ECF No. 21)
                is GRANTED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: January 22, 2020




                                        10
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 22, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       11
